691 N.W.2d 455 (2005)
PEOPLE
v.
CATO.
No. 126666.
Supreme Court of Michigan.
January 27, 2005.
SC: 126666, COA: 246619.
On order of the Court, the application for leave to appeal the June 3, 2004 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
KELLY, J., would grant leave to appeal to consider the applicability of Blakely v. Washington, 542 U.S. ___, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004).